By the Court.
This is a petition to dissolve attachments of parcels of real estate standing in the name of Marion E. DeRosier, made on a writ in an action of contract against Victor DeRosier, the present petitioner, and one Ruby DeRosier, returnable in the Superior Court on the first Monday of July, 1937. The petition was filed on June 14, 1937, and a special precept issued returnable on June 18, 1937. On that day, after a hearing on the petition, the respondent not appearing, the petition was allowed and the attachments were dissolved. The respondent appealed.
This petition was brought under G. L. (Ter. Ed.) c. 223, § 114. It is a proceeding incidental to the action on which the attachments were made. The order dissolving the attachments was interlocutory to that main action. No appeal can be entered in this court from such an order. Richardson v. Greenhood, 225 Mass. 608. Shea v. Peters, 230 Mass. 197. Moreover, the order as to the dissolution of the attachments is an order as to which appeal does not lie. G. L. (Ter. Ed.) c. 231, § 96. Samuel v. Page-Storms Drop Forge Co. 243 Mass. 133.

Appeal dismissed.